Citation Nr: 1619627	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-18 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent from April 1, 2014, for status post right knee arthroplasty (previously rated as degenerative joint disease, right knee).

2.  Entitlement to restoration of a disability rating of 20 percent for post-operative residuals, torn medial meniscus, right knee, effective from December 1, 2009.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in (RO) in Phoenix, Arizona.

The Veteran had a hearing before the undersigned in February 2016.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a July 2013 filing and most recently noted as requiring development and adjudication in a December 2015 Deferred Rating Decision, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an increased rating for his service-connected right knee disability from April 1, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's post-operative residuals, torn medial meniscus, right knee, was rated 20 percent for more than five years when the RO, in a September 2009 rating decision, reduced the rating to 0 percent effective December 1, 2009.
 
2.  At the time of the September 2009 rating decision, the evidence did not show sustained and material improvement in the service-connected disability.
 
3.  In a December 2015 rating decision, the RO recharacterized the right knee disability as status post right knee arthroplasty (previously rated as degenerative joint disease, right knee) and increased the rating to 100 percent effective February 27, 2013, with a rating of 30 percent assigned from April 1, 2014.


CONCLUSION OF LAW

Restoration of a disability rating of 20 percent for post-operative residuals, torn medial meniscus, right knee, effective from December 1, 2009, to February 27, 2013, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code (DC) 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  See Barger v. Principi, 16 Vet. App. 132 (2002).  However, as the Board is restoring the 20 percent rating, the question of whether the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) need not be addressed.  Similarly, as the Board is granting the benefit sought, further discussion of the notice and assistance requirements of the VCAA is unnecessary.

Law and Analysis

The 20 percent rating for the Veteran's post-operative residuals, torn medial meniscus, right knee, was awarded by the RO in a January 2003 Decision Review Officer (DRO) decision with the explanation contained in a Supplemental Statement of the Case (SSOC), effective from December 16, 2002, and was reduced effective December 1, 2009, by the RO in the September 2009 rating decision. 

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  That regulation provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more).

Under 38 C.F.R. § 3.344(a) and (b):

(a) Examination reports indicating improvement.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs' regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest, e.g. residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  When syphilis of the central nervous system or alcoholic deterioration is diagnosed following a long prior history of psychosis, psychoneurosis, epilepsy, or the like, it is rarely possible to exclude persistence, in masked form, of the preceding innocently acquired manifestations.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  When the new diagnosis reflects mental deficiency or personality disorder only, the possibility of only temporary remission of a super-imposed psychiatric disease will be borne in mind.

(b) Doubtful cases.  If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination _____ months from this date, § 3.344."  The rating agency will determine on the basis of the facts in each individual case whether 18, 24 or 30 months will be allowed to elapse before the reexamination will be made.  

38 C.F.R. § 3.344 (a), (b).

The provisions of 38 C.F.R. § 3.344(c) stated that the provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.

The Veteran's service-connected post-operative residuals, torn medial meniscus, right knee, was rated under DC 5257 (for recurrent subluxation or lateral instability of the knee) until December 27, 2013, at which point the Veteran underwent a right knee arthroplasty and effective that date his knee disability was evaluated under DC 5055.  

Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, or a maximum 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Again, the 20 percent rating for post-operative residuals, torn medial meniscus, right knee, was assigned in a January 2003 DRO decision, which granted an increase from his prior rating of 10 percent.  In addition, a separate 10 percent rating based upon arthritis and limitation of right knee motion also was in effect from January 15, 2002, to February 27, 2013.  See 38 C.F.R. § 4.71a, DC 5257-5010 (2015).  Since the reduction to a noncompensable rating was effective December 1, 2009, the 20 percent rating was in effect for more than five years and, as the Veteran's combined disability rating would be reduced from 30 percent to 10 percent, the provisions of 38 C.F.R. §§ 3.105(e) and 3.344(a) and(b) applied.

As the Board concludes that a restoration of the 20 percent rating is warranted, further consideration of the notice requirements contained in 38 C.F.R. § 3.105(e) is not warranted.  

The January 2003 DRO decision that granted the 20 percent rating and a separate 10 percent rating for degenerative joint disease of the right knee assigned the increased 20 percent rating based on the medical findings that the Veteran required the use of a knee brace due to subluxation of the right patella.  Evidence from the appellate time frame then at issue included a December 16, 2002, VA treatment record that included a positive Lachman's test with subluxation of the patella.  The plan was to use a knee brace and NSAIDs for the right knee and follow-up in 6 months.  The record also included an October 2002 VA examination wherein the Veteran reported giving way of the right knee that had increased in the past year.  He described collapsing and frequent swelling.  On examination, the ligaments were generally intact, but there was a positive anterior drawer test.  Lachman, pivot shift, and McMurray signs all were negative.  The examiner found that the laxity of the right knee was slight.  The rating decision concluded that as a knee brace was necessary a 20 percent rating was warranted from that date.  The Board also notes that a January 2002 treatment record found no evidence of right knee instability.

As detailed in the June 2009 rating decision that proposed the reduction, the September 2009 rating reduction was based on a February 2009 x-ray report showing mild degenerative changes to the right knee, private treatment records that included complaints of right knee pain, an October 2005 bicycle accident where the Veteran was struck by a car and suffered injuries that included swelling of the right knee, and a February 2009 VA examination report that included a positive McMurray test, negative Lachman test, and a finding of no lateral instability.  

The Board does not find that the foregoing medical evidence demonstrated sustained improvement in the Veteran's right knee disability.  The vast majority of the medical records cited by the RO related to the Veteran's separate rating for degenerative joint disease of the right knee based on pain and limited motion.  The sole evidence cited discussing the Veteran's right knee instability / subluxation on which the 20 percent rating under DC 5257 was based was the February 2009 VA examination report.  In that regard, during the February 2009 VA examination the Veteran reported that his right knee would give way 3 times per day, but did not lock.  He reported a maximum walking distance of 1 mile and the ability to stand for prolonged periods, but the Board does not consider such findings to definitively address the question of the stability of the Veteran's right knee, as earlier in the examination he reported 3 daily episodes of giving way but did not state that the giving way otherwise prevented walking or standing.  Of note, the Veteran did state during the examination that he avoided strenuous activity with the right knee.  As noted above, on examination there was a positive McMurray test, but a negative Lachman test and no lateral instability.  The Board finds it significant that the report failed to note or address any testing for patellar subluxation, which was one of the bases of the December 2002 prescription for a knee brace and on which the 20 percent rating was based.

Also of record is an August 2005 VA examination report wherein the Veteran reported daily giving way of the right knee, but no locking.  On testing, there was positive patellar apprehension and patellar grind, as well as positive McMurray testing, but negative Lachman testing and no lateral instability.  

Thus, there was a showing of lateral patellar instability on testing in August 2005 and the February 2009 VA examination report does not indicate that a patellar apprehension test or other testing of the patella was accomplished.  A contemporaneous patellar grind test also was positive.  Thus, the sole tests regarding the patella and possible subluxation in the years leading up to the reduction were positive.  The Board recognizes that the main reports of the Veteran and the focus of the June 2009 and September 2009 adjudications were on the ligament stability of the right knee; however, the January 2003 DRO decision based the increased 20 percent rating on a December 2002 finding of both ligamentous laxity and patellar subluxation, with the associated prescription of a knee brace.  The evidence used to reduce the Veteran's disability rating failed to address the whether there was sustained and material improvement of his patellar dysfunction.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282 (1992).  In this case, in December 2009 the Veteran was prescribed a hinged knee brace, which speaks against sustained and material improvement.  Moreover, he was noted to be using a cane and was counseled on its use.  Several years later he underwent an arthroplasty of the right knee.  These events certainly speak against an improvement of overall knee functioning.

In light of the above, the Board finds that it has not been shown that there has been a material improvement of the post-operative residuals, torn medial meniscus, right knee.  As discussed, the only testing for patellar instability and subluxation prior to the September 2009 rating decision showed problems with the patella, which was the original basis for the 20 percent rating.  Accordingly, the Board finds that the competent evidence of record, when considered as a whole, does not show a material and sustained improvement of the right knee disability.  Therefore, the Board finds that the reduction of the 20 percent disability rating of the post-operative residuals, torn medial meniscus, right knee, was improper and the 20 percent disability rating is hereby restored.


ORDER

Restoration of a 20 percent rating for post-operative residuals, torn medial meniscus, right knee, effective from December 1, 2009, to February 27, 2013, is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

In a December 2015 rating decision, the RO granted the Veteran service connection for status post right knee arthroplasty (previously rated as degenerative joint disease, right knee) with a 100 percent rating effective February 27, 2013, and a rating of 30 percent from April 1, 2014.  In March 2016, the Veteran filed a VA Form 21-0958 "Notice of Disagreement" with the RO specifically indicating disagreement with the RO's 30 percent disability rating from April 1, 2014.  The Veterans Appeals Control and Locator System (VACOLS) does not indicate that the issue has been entered as on appeal and the RO has not issued the Veteran or his representative a Statement of the Case (SOC) addressing the claim.  In these circumstances, where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claim for issuance of a SOC.  38 C.F.R. § 19.9(c) (2015); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the Veteran's claim for entitlement to an increased rating greater than 30 percent from April 1, 2014, for status post right knee arthroplasty.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, return this issue to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


